Citation Nr: 0027753	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He was a prisoner of war of the German 
Government from September 1943 to June 1945.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied claims for service 
connection for numbness of the feet, fingertips, and leg, for 
frostbite of the hands, and for a left foot condition apart 
from frostbite residuals, inter alia.  

In a December 1999 decision of the Board of Veterans' Appeals 
(Board), the issues on appeal were re-characterized as claims 
for entitlement to service connection for residuals of cold 
injury of the hands and for service connection for peripheral 
neuropathy of the hands and feet.  The claim of entitlement 
to service connection for residuals of cold injury of the 
hands was granted in the December 1999 Board decision, which 
remanded the claim for service connection for peripheral 
neuropathy of the hands and feet for additional development.  

The RO completed the development that the Board had requested 
and returned the case to the Board.  The Board finds that the 
duty to assist necessitates an additional remand for further 
development. 


REMAND

The veteran was a prisoner of war (POW) and has claimed 
entitlement to service connection for peripheral neuropathy.  
Peripheral neuropathy, except where directly related to 
infectious causes, is subject to presumptive service 
connection in former POWs if at any time after separation the 
disease is manifested to a degree of 10 percent or more.  
38 C.F.R. §§ 3.307(a), 3.309(c) (1999).  

The claims file contains VA treatment reports dated in May 
1987 reflecting that the veteran had Charcot-Marie-Tooth 
(CMT) disease at that time.  A May 15, 1987 summary by a VA 
neurologist further notes that CMT is neuropathic in nature.  
An August 1997 VA Occupational Therapy Outpatient Summary 
report notes a diagnosis of CMT disease.  A VA Confidential 
Health Summary dated April 7, 1998, reflects "Idio Periph 
Neurpthy NOS". 

In December 1999, the Board found the veteran's service 
connection claim to be well grounded and remanded it for a 
search for any treatment record concerning the April 1998 
notation.  The RO determined where the veteran received 
treatment that day, but was unsuccessful in obtaining any 
further record.  

Because the well groundedness threshold is a uniquely low 
evidentiary threshold, the service connection claim remains 
plausible and, therefore, remains well grounded.  See 
Hensley v. West, 215 F.3d 1255 (Fed. Cir. May 12, 2000).  In 
this case, the duty to assist the veteran in the development 
of his claim includes obtaining a medical opinion that 
addresses whether the veteran's CMT disease or any other 
neurological symptom represents peripheral neuropathy.  

Although this will result in additional delay in handling the 
case, the Board must remand this issue to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
relevant treatment reports not already 
associated with the claims folder.  If 
any search yields negative results, that 
fact should be clearly noted in the 
claims file. 

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be forwarded to the VA examiner 
who provided the April 1998 VA cold 
injury protocol examination, or to 
another examiner, as appropriate.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
requested addendum and/or examination.  
The examiner is asked to review the 
claims file and note such review in 
her/his report.  The examiner is asked to 
prepare an addendum expressing an opinion 
as to whether any current symptom 
represents peripheral neuropathy.  The 
veteran may be reexamined for this 
purpose if necessary.  All examination 
findings along with a complete rationale 
of opinions and conclusions should be set 
forth in the report.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that the above 
mentioned development has been completed 
in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  See 38 C.F.R. § 4.2 (1999).  
The RO should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.

4.  The RO should then reconsider the 
veteran's claim for service connection 
for peripheral neuropathy of the hands 
and feet.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board if otherwise in 
order.  

The purpose of this REMAND is to accomplish additional 
development of the record.  The Board expresses no opinion as 
to any outcome.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



